Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and StockholdersIndependence Realty Trust, Inc.: We consent to the incorporation by reference in the registration statements (No.333‑196033) on Form S-3 and (No. 333-211566, No. 333-191612) on Form S-8 of Independence Realty Trust, Inc. of our reports dated March3, 2017, with respect to the consolidated balance sheets of Independence Realty Trust, Inc. and subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of operations, comprehensive income (loss), equity, and cash flows, for each of the years in the three-year period ended December31, 2016, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 annual report on Form 10‑K of Independence Realty Trust, Inc. /s/ KPMG LLP
